Case 9:18-cv-80283-WPD Document 104 Entered on FLSD Docket 05/28/2019 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           No. 9:18-сv-80283 -Dimitrouleas/Matthewman

   ADT LLC, and ADT US HOLDINGS, INC,

          Plaintiffs,

   v.

   NORTHSTAR ALARM SERVICES LLC,
   and VISION SECURITY, LLC

          Defendants.
                                                 /

        NORTHSTAR ALARM SERVICES LLC’S MOTION TO BRING ELECTRONIC
             EQUIPMENT INTO THE COURTHOUSE FOR USE AT TRIAL

          NorthStar Alarm Services LLC moves for authorization for its counsel and certain party

   representatives to bring into the courthouse and use electronic equipment during the trial period

   of June 10-21, 2019.

          1.      NorthStar requests the Court’s permission to use certain electronic equipment

   during the trial period from June 10, 2019 through June 21, 2019.

          2.      NorthStar requests the Court’s permission to use the following electronic

   equipment and related items: (i) laptops; (ii) speakers; (iii) cables; (iv) iPads with external

   keyboards; (v) cellular phones (iPhone and Android); (vi) monitors; (vii) Distribution Amp

   Switch; (viii) 2 x 4 Folding Table; (ix) Gaffers tape and (x) any necessary cables or power

   supplies for the aforementioned equipment (collectively the “Electronic Equipment”).

          3.      NorthStar acknowledges that the Electronic Equipment described herein is subject

   to inspection by courthouse security and/or U.S. Marshals.




                                                     1
Case 9:18-cv-80283-WPD Document 104 Entered on FLSD Docket 05/28/2019 Page 2 of 4



          4.      NorthStar requests that the following persons be allowed to bring the Electronic

   Equipment into the courthouse for the trial:

          a.      Matthew R. Chait, Esq., counsel for NorthStar;

          b.      Eric C. Christu, Esq., counsel for NorthStar;

          c.      Jonathan P. Hart, Esq., counsel for NorthStar;

          d.      Alamea Deedee Bitran, Esq., counsel for NorthStar;

          e.      Josh A. Rubin, Esq., counsel for NorthStar;

          f.      Lisa McNesby, paralegal for counsel for NorthStar;

          g.      Carlos Vivanco, Managing Partner for Juris LTS, Inc. (electronic technician);

          h.      Jared Parrish, Esq., General Counsel of NorthStar;

          i.      J. Daniel Noble, CEO of NorthStar.

          5.      Counsel for Plaintiffs has no objection to the granting of this motion.

          6.      A proposed order granting this motion is attached as Exhibit A.

          WHEREFORE, NorthStar respectfully request the entry of an Order permitting counsel

   and certain party representatives to use electronic equipment during the trial period of June 10-

   21, 2019, and for such further and other relief as the Court deems just and proper.




                                                    2
Case 9:18-cv-80283-WPD Document 104 Entered on FLSD Docket 05/28/2019 Page 3 of 4



   Dated: May 28, 2019                      Respectfully submitted,

                                            SHUTTS & BOWEN LLP
                                            Attorneys for NorthStar Alarm Services LLC
                                            525 Okeechobee Boulevard, Suite 1100
                                            West Palm Beach, FL 33401
                                            Telephone: (561) 835-8500
                                            Facsimile: (561) 650-8530

                                            By:    /s/ Matthew R. Chait
                                                   Matthew R. Chait
                                                   Florida Bar No. 17657
                                                   Email: mchait@shutts.com
                                                   Eric C. Christu
                                                   Florida Bar No. 434647
                                                   Email: echristu@shutts.com
                                                   Jonathan P. Hart
                                                   Florida Bar No. 55982
                                                   Email: jhart@shutts.com




                                        3
Case 9:18-cv-80283-WPD Document 104 Entered on FLSD Docket 05/28/2019 Page 4 of 4



                                CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on this 28th day of May 2019 I caused a true and correct of the
   foregoing to be served by the CM/ECF service to counsel of record listed below:

   Counsel for ADT LLC and                         Counsel for ADT LLC and
   ADT US Holdings, Inc.                           ADT US Holdings, Inc.
   C. Sanders McNew, Esq.                          Eric S. Boos, Esq.
   McNew P.A.                                      Shook, Hardy & Bacon L.L.P.
   2385 NW Executive Center Drive, Suite 100       Citigroup Center, Suite 3200
   Boca Raton, FL 33431                            201 South Biscayne Boulevard
   Tel: (561) 299-0257                             Miami, FL 33131
   Fax: (561) 299-3705                             Tel: (305) 358-5171
   Email: mcnew@mcnew.net                          Fax: (305) 358-7470
                                                   Email: eboos@shb.com
                                                   Email: bizquierdo@shb.com
                                                   Email: dkoronis@shb.com

   Co-counsel for ADT LLC and                      Co-counsel for ADT LLC and
   ADT US Holdings, Inc.                           ADT US Holdings, Inc.
   Richard G. Sander, Esq.                         Charles C. Eblen, Esq.
   Admitted Pro Hac Vice                           Admitted Pro Hac Vice
   Daniel E. Rohner, Esq.                          Shook, Hardy & Bacon L.L.P.
   Admitted Pro Hac                                2555 Grand Blvd.
   Shook, Hard & Bacon L.L.P.                      Kansas City, MO 64108
   1660 17th Street                                Tel: (816) 474-6550
   Suite 450                                       Email: ceblen@shb.com
   Denver, CO 80202
   Tel: (303) 285-5300
   Email: rsander@shb.com
   Email: drohner@shb.com

                                                     /s/ Matthew R. Chait
                                                     Counsel



   WPBDOCS 9992478 1




                                               4
